Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election
This is the response to election filed for application 
Claims 1-20 are currently pending and have been fully considered.  
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/16/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 9-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation 1 ppm to 5000ppm, and the claim also recites 10 ppm to 2500ppm and 50 ppm to 1500ppm which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-3, 8-12, teach optional components or preferable embodiments that render the claims unclear as to whether it is a required feature.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over HUGHES (U.S. 2797152).
Regarding claims 1, 3, 4, HUGHES teaches gasoline antioxidants.
The antioxidants are taught in lines 60-71 of column 2 to have the formula:

    PNG
    media_image1.png
    78
    453
    media_image1.png
    Greyscale

wherein R is an alkyl radical, n is from 1-3, Y is from 1-3.
HUGHES several examples in lines 10-43 of column 3.
Regarding claims 1 and 2, HUGHES teaches in lines 29-37 of column 2 that the antioxidants are useful for reducing oxidation of olefinic hydrocarbons.  HUGHES further elaborates in lines 74-75 of column 7 and lines 1-20 of column 8 that gum present in gasoline may be nonvolatile organic material or oxidizable unsaturated hydrocarbons.
Regarding claims 3-4, HUGHES explicitly teaches use in gasoline.

Regarding claim 5, HUGHES in lines 23-28 of column 5 amounts of from 0.001% - 0.10%.
Regarding claim 7, HUGHES explicitly teach a phenol
Regarding claim 8, y is taught to be a number from 1-3 which includes 2 and 3.

Claims 1-3, 5, 6, 8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over BABIARZ et al. (U.S. 5213699).
Regarding claims 1, 2, 3, and 6, BABIARZ et al. teach antioxidant stabilizers for organic material particularly for lubricant compositions.
The antioxidant stabilizers have the following formula: 

    PNG
    media_image2.png
    152
    313
    media_image2.png
    Greyscale


BABIARZ et al. mentioned antioxidants for rubber in lines 10-20 of col. 1.
Regarding claim 5, BABIARZ et al. teach in lines 66-68 of column 2 and lines 1-5 of column 3 that the antioxidant compositions are present in amounts of from about 0.001% to about 10%.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 8, with an aryl group, the separation of the N atom and the OH substituent on the aryl group would have to be at least 2 carbon atoms.  
Regarding claim 13, BABIARZ et al. teach 1,4 substituents with nitrogen on a benzene ring.  

Claims 1-3, 5, 6, 8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over BERA et al. (U.S. 8530397).
Regarding claims 1, 2, 3, and 6, BERA et al. teach additives for lubricant oil compositions.
The additives comprise

    PNG
    media_image3.png
    54
    424
    media_image3.png
    Greyscale
 
wherein R1, R2, and R3 are independently hydrogen atoms, linear or branched alkyl or alkoxyalkyl, cycloalkyl rings, aryl groups, or the structure CHR7CHR8COR9.
R4, R5, and R6 include hydrogen atoms, alkyl or alkoxyalkyl.
R7, R8, and R9 include hydrogen atoms, alkyl or alkoxyalkyl.
BERA e al. teach in lines 15-22 of column 3 para substitution.
Regarding claim 5, BERA et al. teach in lines 49-52 of column 7 that the amount of nitrogen-containing dispersant is added in an amount in the lubricating composition to impart 0.3-0.15% nitrogen in the lubricating composition.
A prima facie case of obviousness exists wherein the claimed ranges overlap.
Regarding claim 8, BERA et al. teach NR3CHR4CHR5COR6 wherein R3 maybe CHR7CHR8COR9.
Regarding claim 13, BERA et al. R6 and R9 may both be hydrogen.  



Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art do not suggest with sufficient specificity the antioxidants from the closed group in claim 14 to be used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KLOPFER (U.S. 3678113) teaches aromatic amines.  KLOPFER teaches in lines 7-17 of column 1 that aromatic amines are known to be antiknock agents in gasoline and be beneficial for prevent degradation caused by oxygen/ozone in rubber.  
KLOFER teaches amines in lines 1-34 of column 2 and includes m-toluidine.
M-toluidine would have R6 and R7 as H and R1-R5 are H.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/MING CHEUNG PO/Examiner, Art Unit 1771                                                                                                                                                                                                        


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771